lite al rv ewe serriice uniform issue list 2vu550038 sep 5etepraty legend individual a amount b amount c employer d month e month f date g date h month k bank l dear this is in response to your letter dated january of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code in which you request a waiver page of the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a requested and obtained from employer d a loan for during month e amount b to purchase real_estate individual a began repaying the loan every two weeks individual a decided to leave employment with employer d during month f at which time there was an outstanding loan balance of amount c individual a kept waiting for information from employer d as to what to do regarding the outstanding loan balance on date h individual a received a confirmation of loan foreclosure letter from employer d in which he was informed that he could make a rollover of amount c into an individual_retirement_account ira provided that he made the rollover within days from the effective date of the foreclosure notice date g individual a went to bank l within the day rollover period during month k to rollover amount c individual a could not timely make the rollover at that time because the loan officer would not be in the office until the following week which was the week of the christmas holidays individual a believed that the day rollover period ended on january because the loan foreclosure letter was dated november to make the rollover the bank l’s loan returned to bank l on december officer had questions unrelated to the day rollover period and wanted to call the plan_administrator but their office was on the east coast and already closed thus individual a was unable to make the rollover as he intended within the day rollover period due to the delays caused by bank l individual a based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to amount c sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error page of the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that individual a attempted to make a rollover of amount c within the day rollover period however due to the loan officer in bank l not being available the holidays and the bank officer raising additional questions unrelated to the timing of the rollover individual a was unable to rollover amount c within the day rollover period therefore pursuant to sec_402 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount c provided all other requirements of sec_402 of the code except the day requirement are met with respect to such contribution the contribution of amount c into an ira will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose page of
